Citation Nr: 1549672	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-42 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left thumb scar, residuals of metacarpophalangeal joint ulnar collateral ligament repair. 

2.  Entitlement to service connection for dental trauma to tooth # 20 for dental treatment purposes.  

3.  Entitlement to an initial compensable disability rating for left great toenail  onychocryptosis.  

4.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March to August 1987, March 1988 to April 2008 and September 2008 to September 2009. 

This appeal comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO granted service connection for migraine headaches; left thumb scar, residual of metacarpophalangeal ulnar collateral ligament repair; and left toenail onychocryptosis; initial 10 percent (headaches) and noncompensable disability ratings were assigned, effective May 1, 2008--the day after the Veteran retired from his second period of military service.  The RO also denied service connection for dental trauma for tooth # 20 for dental treatment purposes.  The Veteran appealed the initial 10 percent (headaches) and noncompensable disability ratings assigned to the service-connected migraine headaches and thumb scar, residual of metacarpophalangeal ulnar collateral ligament repair, and left toenail onychocryptosis and denial of service connection for dental trauma to tooth # 20 for dental treatment purposes to the Board.  

In July 2015, the Veteran testified before the undersigned at a hearing conducted at the Board's offices in Washington, DC.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management system (VBMS) electronic record. 

The issue of entitlement to an initial disability rating in excess of 10 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part


FINDINGS OF FACT

1.  On the record, during the July 2015 hearing (prior to the promulgation of a decision in the current appeal) before the undersigned, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable disability rating for a left thumb scar, residuals of metacarpophalangeal joint ulnar collateral ligament repair. 

2.  The clinical evidence establishes that the Veteran sustained dental trauma in service resulting in the loss of tooth #20.

3.  For the appeal period, the Veteran has had a painful left great toenail that does not result in limitation of function of the left great toe.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable disability rating for a left thumb scar, residuals of metacarpophalangeal joint ulnar collateral ligament repair, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for dental trauma to tooth #20, for VA treatment purposes only, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).

3.  For the appeal period, the criteria for an initial 10 percent disability rating, but no higher, for left great toenail onychocryptosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7813 (effective August 30, 2002 thru October 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim Withdrawn at Hearing-Left Thumb Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to an initial compensable disability rating for a left thumb scar, residuals of metacarpophalangeal joint ulnar collateral ligament repair, the Veteran expressly withdrew this matter from appeal on the record at the July 2015 hearing.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration. Thus, the claim is dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for dental treatment purposes, VA's duties to notify and assist are deemed fully satisfied with respect to the claim of entitlement to service connection for dental trauma to tooth # 20 for dental treatment purposes and there is no prejudice to the Veteran in proceeding to decide this issue.

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.
VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

The notification obligation in this case was accomplished by way of an April 2008 letter from the RO to the Veteran.

VA has also fulfilled its duty to assist the Veteran in the instant appeal.   The record contains service treatment records, as well as records of medical treatment received from VA and private treatment providers, and the Veteran was provided with VA fee basis examinations in connection with the service connection and initial rating claims decided herein.  Findings from the examination reports are adequate for the purposes of deciding these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, and with respect to the claim of entitlement to an initial compensable rating for his left great toenail disability, the Board observes that the Veteran has not reported that his left great toe disability has worsened since an April 2008 fee basis examination.  As such, a remand is not required solely due to the passage of time since the April 2008 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

The Veteran also provided oral testimony before the undersigned at a July 2015 hearing conducted at the Board's offices in Washington, DC in support of his initial rating and service connection claims decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the undersigned asked specific questions directed at the etiology of the loss of tooth # 20 and the symptoms meeting the schedular criteria for an initial compensable disability rating for the service-connected left great toenail disability.  The undersigned also asked the Veteran to identify any pertinent evidence not currently associated with the service connection and initial rating claims decided herein.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his service connection and initial rating claims.  In fact, and as discussed below, the Veteran, through his representative, specifically argued that his left great toenail disability should be evaluated under Diagnostic Code 7804, thus, demonstrating his knowledge of the rating criteria applicable to the left great toenail disability.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Merits Analysis

a.) Dental Trauma-Tooth #20. 

The Veteran seeks service connection for tooth # 20 for dental treatment purposes.  He contends that he cracked tooth # 20 with a weapon at Fort Stewart, Georgia, in approximately 1995, that he had it extracted during deployment to Haiti and that he eventually had it replaced several years ago.  (Transcript (T.) at page (pg.) 4). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. 

In the instant case, the Veteran is not claiming service connection for a dental disability for compensation purposes but for treatment purposes.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. §§ 3.381, 17.161.  To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b) (Effective February 29, 2012, VA amended § 3.381 primarily to clarify the respective responsibilities of the Veterans Benefits Administration and Veterans Health Administration in determinations concerning eligibility for dental treatment.  See Fed. Reg. 4469 (Jan. 30, 2012)). The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for Class II(a) VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 U.S.C.A. 
 § 1712(a)(1)(C); 38 C.F.R. § 17.161(c). 

The Veteran has maintained that he lost tooth # 20 while conducting a drill with a weapon at Fort Stewart, Georgia, in approximately 1995.  (T. at pg. 4 and April 2008 VA Fee Basis Dental examination report).  Service treatment records pertinently show that in mid-March 1996, the Veteran was seen in the dental clinic and requested replacement of tooth # 20 while stationed at Fort Stewart, Georgia.  The dentist noted that because the Veteran was scheduled to depart for Saudi Arabia the following month, there was insufficient time to treat the Veteran's tooth.  It was requested that the Veteran make an operation appointment before he left Fort Stewart.  An April 1996 dental note reflects that a Block 9 Bridge for teeth # 19-21 was scheduled to be made the following month.  Significantly, an October 2007 Report of Medical History reflects that the Veteran reported, in part, having been a patient in a hospital.  He then clarified by indicating that he had a history of tooth loss due to trauma.  (See October 2007 Report of Medical History.  This finding was confirmed during a post-service April 2008 VA fee basis dental examination.  At that time, the Veteran gave a history of having lost tooth #20 that is consistent with that previously reported herein.  After an oral examination, the examining dentist entered a diagnosis of "TOOTH LOSS DUE TO TRAUAMA, BOTTOM LEFT, the diagnosis is tooth loss due to trauma, #20.  The subjective factors are tooth is gone.  The objective factors are bridge replacing # 20 is loose.  (See April 2008 VA Fee Basis Dental examination report). 

The Veteran's account of his traumatic dental injury to tooth #20 in service is credible as it is corroborated by the objective clinical record, which clearly demonstrates the occurrence of a traumatic event during active duty.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board therefore finds that the Veteran is eligible for outpatient dental treatment of tooth #20 under the provisions of Class II(a).  He is accordingly entitled to service connection for tooth #20 due to dental trauma for VA outpatient treatment purposes.

b.) Initial Rating Claim-Left great toenail onychocryptosis

The Veteran seeks an initial compensable rating for his left great toenail onychocryptosis.  

After a brief discussion of the general laws and regulations pertaining to initial ratings and specific criteria for evaluating skin disabilities, to include scars, the Board will proceed with its analysis of the claim.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, such as here, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Throughout the appeal period, the Veteran's left great toenail onychocryptosis  
has been rated by analogy under the diagnostic code pertaining to dermatophytosis. 38 C.F.R. § 4.118, Diagnostic Code 7813.  This code directs, in pertinent part, that applicable skin conditions are to be rated as disfigurement of the head, face, or neck (DC 7800), other scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis or eczema (DC 7806), depending upon the predominant disability.

The rating criteria for scars were twice revised, first in August 2002 and then in October 2008.  See 67 Fed. Reg. 49,590-595 (effective August 30, 2002); 73 Fed. Reg. 52710 (effective October 23, 2008).  However, because the Veteran filed his original claim for compensation for his left great toenail disability after August 30, 2002 (see VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA on November 14, 2007), and did not specifically request consideration under the most recently amended ratings, only the criteria in effect from August 30, 2002, to October 22, 2008, are for application in this instance.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).   

The Veteran's predominant disability with his left great toenail onychocryptosis is pain.  During the July 2015 hearing before the undersigned, the Veteran reported daily pain associated with his left great toenail disability.  (T. at pg. 13).  Thus, the Board finds that the Veteran's left great toenail disability should be rated most closely analogous to Diagnostic Code 7804, painful and superficial scars.  Under the regulations in effect from August 30, 2002 to October 22, 2008, Diagnostic Code 7804 provided that a 10 percent disability evaluation was warranted for superficial scars that are painful on objective demonstration. 38 C.F.R. § 4.118, DC 7804 (2002).  

Therefore, the Board finds that all of the schedular rating criteria pertinent to the Veteran's left great toenail onychocryptosis are effectively encompassed in Diagnostic Codes 7801-7805, which took effect on August 30, 2002, and not skin conditions rated as disfigurement of the head, face or neck (DC 7800) or dermatitis or eczema (DC 7806) in discerning whether to award higher compensation, on a schedular basis, for the Veteran's left great toenail disability at any stage of the relevant appeal period.  Therefore, the Board will confine its analysis to those criteria in discerning whether to award higher compensation, on a schedular basis, for the Veteran's left great toenail disability at any stage of the relevant appeal period. 

The Board finds that in view of the Veteran's reported daily pain associated with his left great toenail and with resolution of doubt in his favor, an initial 10 percent disability evaluation is warranted for the Veteran's left great toenail onychocryptosis under Diagnostic Code 7804 for the appeal period.  No higher rating is available under Diagnostic Code 7804.

The Board also finds that because the maximum rating is 10 percent under Diagnostic Codes 7802 and 7803, the codes used to evaluate scars, other than of the head, face or neck that are superficial and do not cause limited motion and superficial and unstable scars, a higher rating is not available under these codes.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7803 (2002).  
 
A higher initial rating in excess of 10 percent is also not warranted under Diagnostic Code 7805, the code used to evaluate scars based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  Under DC 7805, the Veteran is only entitled to a compensable rating on limitation of function of the part affected.  The April 2008 VA examiner noted that the Veteran's left great toenail disability did not result in limitation of motion or loss of function of the left great toe.  (See April 2008 VA Fee Basis examination report at pg. 4).  Thus, the Board finds that the Veteran is not entitled to a compensable rating for left great toenail disability under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Extraschedular Analysis

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's skin disability as evidenced by the award of a 10 percent rating under Diagnostic Code 7804 in the analysis above.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's service-connected left great toenail disability and referral for consideration of extraschedular rating is not warranted.  Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson, these matters need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Finally, the issue of entitlement to a total disability rating based on individual unemployability is not raised because the Veteran does not contend, and the evidence does not show, evidence of unemployability due to his service-connected left great toenail disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The claim of entitlement to an initial compensable disability rating for a left thumb scar, residuals of metacarpophalangeal joint ulnar collateral ligament repair, is dismissed without prejuidice. 

Service connection for dental trauma to tooth #20 due to dental trauma, for VA treatment purposes only, is granted.

An initial 10 percent disability rating, but no higher, for left great toenail onychocryptosis is granted for the entire appeal period, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that prior to further appellate review of the claim for an initial disability rating in excess of 10 percent for migraine headaches, additional substantive development is necessary; specifically, to schedule the Veteran for a VA examination to determine the current severity of his migraine headaches.  

VA last examined the Veteran to determine the current (then) severity of his service-connected migraine headaches in October 2009.  (See October 2009 VA fee basis examination report).  During this examination, the Veteran reported having had headaches that occurred (3) to four (4) times a week that lasted a few hours to a few days and were associated with nausea, photophobia and phonophobia and were minimally relieved with medication.  The October 2009 clinician noted that the Veteran's headaches had affected, in part, his professional life.  The October 2009 VA clinician entered assessments, in part, of acute attack of migraines and poorly controlled migraine headaches.  (See October 2009 VA Fee Basis examination report).  

The Veteran's representative has maintained that the October 2009 VA examination is stale and, thus, does not adequately reflect the current severity of the Veteran's migraine headaches.  (T. at pg. 8).  The Veteran's representative's statement is corroborated by the Veteran's testimony that he experienced headaches four (4) to five (5) times a week that required him to retreat to a dark room or parking garage at work until the headaches abated.  He testified that three (3) to four (4) times a month he would miss work or leave early because of headaches.  (T. at pages (pgs.) 10-12).  In view of the Veteran's representative's assertions in conjunction with the Veteran's credible testimony before the undersigned as to the severity of his headaches, the Board finds that a new neurological examination is required to assess the current level of severity of his service-connected migraine headaches.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate clinician to assess the current nature and severity of his service-connected migraine headaches.  The Veteran's claims file should be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.  The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's migraine headaches and provide responses to the following: 
 
a. The examiner must indicate whether the Veteran's migraine headaches are manifested by characteristic prostrating and prolonged attacks. 
 
 b. The examiner must also provide an estimate as to the frequency and length of duration of any such attacks. 

c. The examiner must also provide an opinion as to whether such attacks are productive of severe economic inadaptability. 
 
In providing the above opinions, the examiner should take into account the fact that the Veteran is both competent and credible to report the observable symptoms of his migraine headaches even when the symptoms are not documented in his medical records.
 If the examiner cannot provide any of the requested opinions, the reasons for this should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.

2.  Readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for migraine headaches. 
 
If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) that addresses all the evidence received after issuance of the February 2015 SSOC.  They should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


